Citation Nr: 0704265	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  00-14 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  During the course of this appeal, the 
claims folder was transferred to the RO in Cleveland, Ohio.  
In a July 2005 Board decision, the Board determined that new 
and material evidence had been presented to reopen the 
veteran's claim of entitlement to service connection for a 
skin disorder.  The Board remanded the case to the RO for 
further development; the case is once again before the Board 
for review.

The veteran testified at a June 2003 Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDING OF FACT

The veteran's skin disorder is not shown to be etiologically 
related to active service.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a January 2004 and October 2004 letters, VA informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records and VA treatment 
records have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  

In a December 2006 statement, the veteran's representative 
contends that RO failed to comply with the terms of the July 
2005 remand order in arranging for a VA examination and 
providing proper notice of such.  The Board has reviewed the 
claims file and finds that the RO has complied with the terms 
of the July 2005 remand order.  See Stegall v. West, 11 Vet. 
App. 268, 270 (1998).  In August 2005, the AMC provided the 
veteran and his representative with notice that his appeal 
was remanded by the Board for further development.  The RO 
scheduled the veteran for a December 2005 VA examination.  
Notice was mailed to the address, which was provided by the 
veteran to VA in June 2004.  No other address has been 
provided for the veteran.  The veteran failed to report to 
the December 2005 VA examination with no explanation.  The RO 
scheduled the veteran for another VA examination in March 
2006.  The veteran failed to report to that examination as 
well, again with no explanation provided.  

The veteran's representative noted a December 2006 statement 
that the veteran is service connected for schizophrenia, 
paranoid type with PTSD.  However, the veteran has been 
deemed competent for VA purposes, and the April 2004 rating 
decision, which granted service connection for his 
psychiatric disability, indicated that the veteran was able 
to perform activities of daily living independently.  
Further, the Board notes that the veteran had previously 
participated in his appeal.  He appeared at a June 2003 Board 
hearing, and he appeared at a VA examination related to his 
psychiatric claim.  The Board finds that the RO fully 
complied with the Board's remand instructions, and that 
notice of examination was provided to the veteran.  To date, 
the veteran has not shown good cause for his failure to 
report to the scheduled VA examinations.  In light of the 
veteran's failure to cooperate, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 
Vet. App. 480, 483 (1992) (holding that the duty to assist is 
not always a one-way street, or a blind alley, and that the 
veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination and submit all the 
medical evidence supporting his claim.)  The veteran's claim 
has been decided on the evidence of record.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's August 1977 enlistment examination does not 
reflect any skin disorders.  Service medical records show 
that the veteran was seen on several occasions with a rash on 
the groin and thighs, variously diagnosed, and he was seen 
once for a rash on his face and neck.  The veteran was seen 
twice in August 1978 with a rash on his groin, which 
apparently had been present for about 2 months.  The 
diagnoses included questionable yeast infection and abrasion 
rash.  He was diagnosed in November 1978 with 
pseudofolliculitis barbae; a rash that had developed as a 
result of close and frequent shaving of the face and neck 
area.  July 1979 clinical notes indicate that the veteran had 
a rash on the thighs persisting for 10 days, and a rash on 
the groin, persisting for 6 months.  He was assessed with 
jock rash.  In March 1980, he was seen for a rash in the 
groin area and dysuria with urethral discharge; gonorrhea was 
diagnosed.  In May 1980 he was assessed with jock itch.  On a 
July 1980 routine medical examination, the veteran denied 
having any skin diseases.  However, he was seen again in 
August 1980 with a rash in the groin area and was diagnosed 
with tinea cruris.  A separation examination was not 
associated with the claims file.  

VA treatment records show treatment for skin disorders many 
years after service from 1997 to 2000.  An August 1997 
progress note indicates that the veteran was seen for dry 
skin of both legs and a rash on his groin and thigh; he was 
diagnosed with tinea cruris and xerosis of the lower 
extremities.  An October 1997 note shows that he was seen 
with skin irritation in the genital area.  June 1998 note 
shows that the veteran was being seen for chronic tinea 
cruris and indicates that the veteran had been treated for 
this since 1978.  The June 1998 note indicates that the 
veteran's disability may have continued since service; 
however, the treating physician did not provide any reasons 
or basis for his observation.  Thus, the Board finds that 
this notation does not amount to competent medical evidence 
of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  On VA 
outpatient treatment in December 2000, the diagnosis was 
early, mild tinea cruris. 

As noted, the case was remanded to the RO in July 2005 in 
order to afford the veteran a VA examination given the 
varying diagnoses of skin disorders during service and post-
service in order to determine the nature and etiology of all 
of the veteran's current skin disorders.  In this regard, the 
veteran was scheduled twice for a VA examination, to include 
examination and a review of the claims file, to determine if 
his current skin disorder is related to his in-service skin 
problems.  However, as discussed above, the veteran did not 
appear for these examinations.  The veteran was seen for skin 
problems in service, and medical evidence starting in 1997 
shows that he has received treatment for post-service skin 
disorders.  However, there is no competent medical evidence 
of a nexus between any current skin disorder and his in-
service skin problems.  Thus, the Board finds that service 
connection is not warranted.

C.  Conclusion

Although the veteran was seen for skin disorders in service, 
no nexus has been established by competent medical evidence 
between any current disability and the veteran's in-service 
skin disorders.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has a skin disorder etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.




ORDER

Service connection for a skin disorder is denied.  




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


